Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a submitted Interview summary with the approved Examiner’s Amendment from Matthew Henwood (Reg. No. 63,730) on March 2, 2021, which was a result of an initial contact with Michael Burger (Reg. No. 77,680) on February 26, 2021.

The application has been amended as follows: 
- - 1.    (Currently amended) A system, comprising:
a compressor configured to compress a vapor, or a vapor and liquid
mixture; and
a first rotor of the compressor disposed on a first shaft, wherein the first rotor comprises a first plurality of closed pockets in a first body portion to form a first semi-hollow internal volume of the first rotor, wherein a first cross-sectional area of a first closed pocket of the first plurality of closed pockets is greater than a second cross-sectional area of a second closed pocket of the first plurality of closed pockets, and the closed pocket is disposed radially outward from the first closed pocket relative to a central axis of the first rotor. - - 
- - 2.    (currently amended) The system of claim 1, wherein the first plurality of closed pockets forms a honeycomb, webbed, or gyroid structure, and wherein the first plurality of closed pockets comprises gaps, voids, or spaces that do not include includes solid material. - - 
- - 4.    (currently amended) The system of claim 3, wherein the first plurality of closed pockets, or the second plurality of pockets, or both, forms a honeycomb, webbed, or gyroid structure, wherein the first plurality of closed pockets and the second plurality of pockets comprise gaps, voids, or spaces that do not include solid material. - -
- - 6.    (Currently amended) The system of claim 1, wherein the first plurality of closed pockets is formed in the first rotor to achieve a resonance frequency of the first rotor that is greater than an operating frequency of the first rotor. - - 
- - 10.    (Currently amended) The system of claim 1, wherein [[
- - 11.    (Currently amended) A system, comprising:
a compressor configured to compress a vapor, or a vapor and liquid
mixture; and
a first rotor of the compressor disposed on a first shaft, wherein the first rotor comprises a plurality of flanks and a plurality of flutes on a first external surface of the first rotor, wherein the plurality of flanks and the plurality of flutes comprise a first pitch closed pockets in a first body portion to form a first semi-hollow internal volume of the first rotor, and wherein a first cross-sectional area of a first closed pocket of the first plurality of closed pockets is greater than a second cross-sectional area of a second closed pocket of the first plurality of closed pockets, and wherein the second closed pocket is disposed radially outward from the first closed pocket relative to a central axis of the first rotor. - - 
- - 17. (Currently amended) A method of manufacturing compressor rotors, comprising:
forming a first rotor using [[, [[closed pockets within a first body portion, or first variable leads, or both, wherein a first cross-sectional area of a first closed pocket of the first plurality of closed pockets is greater than a second cross-sectional area of a second closed pocket of the first plurality of closed pockets, and the second closed pocket is disposed radially outward from the first closed pocket relative to a central axis of the first rotor; and
forming a second rotor using the additive manufacturing, [[
-  - 18.    (Currently amended) The method of claim 17, wherein the additive manufacturing [[
Claims 17-20 have been rejoined.
Election/Restrictions
Claims 1-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the system as claimed including specifically a first rotor of the compressor disposed on a first shaft, wherein the first rotor comprises a first plurality of closed pockets in a first body portion 
The following is an examiner’s statement of reasons for allowance: the system as claimed including specifically a first rotor of the compressor disposed on a first shaft, wherein the first rotor comprises a plurality of flanks and a plurality of flutes on a first external surface of the first rotor, wherein the plurality of flanks and the plurality of flutes comprise a first pitch to form first variable leads, wherein the first rotor comprises a first plurality of closed pockets in a first body portion to form a first semi-hollow internal volume of the first rotor, and wherein a first cross-sectional area of a first closed pocket of the first plurality of closed pockets is greater than a second cross-sectional area of a second closed pocket of the first plurality of closed pockets, and wherein the second closed pocket is disposed radially outward from the first closed pocket relative to a central axis of the first rotor is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the method of manufacturing compressor rotors as claimed including specifically forming a first rotor using additive manufacturing, wherein the first rotor comprises a first plurality of closed pockets within a first body portion, or first variable leads, or both, wherein a first cross-sectional area of a first closed pocket of the first plurality of closed pockets is greater .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MARY DAVIS/
Primary Examiner
Art Unit 3746